Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 01/05/21 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 01/05/21 is acceptable for examination purposes.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 10/19/21 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 U.S.C. §103
6. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7. 	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the
  	claimed invention is not identically disclosed as set forth in section 102 of this
 	title, if the differences between the claimed invention and the prior art are such
 	that the claimed invention as a whole would have been obvious before the
 	effective filing date of the claimed invention to a person having ordinary skill in
 	the art to which the claimed invention pertains. Patentability shall not be negated
 	by the manner in which the invention was made.


8. 	Claims 1, 5, 7, 12, 15-17 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Banzon et al. (US 2006/0173938 A1) in view of Harrison et al. (US 2018/0096000 A1).

 	Regarding claim 1, Banzon teaches a system for intelligent database partitioning, the system comprising, (See Banzon paragraph [0010], intelligent database partitioning):  	
 	a database comprising a plurality of tables, each table comprising a plurality of columns, (See Banzon paragraph [0004], A database will typically have many tables and each table will typically have multiple tuples and multiple columns), and a plurality of records, (See Banzon paragraph [0004], set of references to the records), 
 	a computing platform including a memory and one or processing devices in communication with the memory, (See Banzon paragraph [0027], a database system with memory and processor constraints); 
 	a data partitioning orchestration engine stored in the memory, executable by the one or more processing devices and configured to, (See Banzon paragraph [0010], performed on all database partitions simultaneously. For example, a query may be broken into a number of pieces that can be executed in parallel through intelligent database partitioning): 
 	identify at least one of the plurality of tables for data partitioning, (See Banzon paragraph [0005], A table can be divided into partitions, with each partition containing a portion of the table's),
 	determine, for each record in the at least one identified table, (See Banzon paragraph [0005], A table can be divided into partitions, with each partition containing a portion of the table's).
	partition, each record in the at least one identified table into one of a plurality of partitions, (See Banzon paragraph [0005], A table can be divided into partitions, with each partition containing a portion of the table's),
 	Banzon does not explicitly disclose wherein the plurality of tables includes one or more fundamental tables comprising fundamental data elements, a measurement of a likeliness that the record is to be subjected to a data manipulation operation, wherein the measurement is based at least on analyzing (i) first metadata and values associated with the columns of the identified table, (ii) second metadata and values associated with columns of dependent tables related to the identified table, and (iii) third metadata and values associated with the fundamental data elements of the one or more fundamental tables, and based on the measurement of the likeliness that the record is to be subjected to a data manipulation operation.
 	However, Harrison teaches wherein the plurality of tables includes one or more fundamental tables comprising fundamental data elements, (See Harrison paragraph [0222], providing indications of one or more suggested relationships between respective columns of the first and second tables to a user, each indication preferably indicating a strength or likelihood of a relationship between one or more columns of the first table and one or more columns of the second table based on the computed data); a measurement of a likeliness that the record is to be subjected to a data manipulation operation, (See Harrison paragraph [0024], each data table preferably comprising one or more rows corresponding to respective data records stored in the table), wherein the measurement is based at least on analyzing (i) first metadata and values associated with the columns of the identified table, (See Harrison Abstract, The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators), (ii) second metadata and values associated with columns of dependent tables related to the identified table, (See Harrison Abstract Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators) and (iii) third metadata and values associated with the fundamental data elements of the one or more fundamental tables, (See Harrison paragraph [0222], providing indications of one or more suggested relationships between respective columns of the first and second tables to a user, each indication preferably indicating a strength or likelihood of a relationship between one or more columns of the first table and one or more columns of the second table based on the computed data) and based on the measurement of the likeliness that the record is to be subjected to a data manipulation operation, (See Harrison Abstract, The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the plurality of tables includes one or more fundamental tables comprising fundamental data elements, a measurement of a likeliness that the record is to be subjected to a data manipulation operation, wherein the measurement is based at least on analyzing (i) first metadata and values associated with the columns of the identified table, (ii) second metadata and values associated with columns of dependent tables related to the identified table, and (iii) third metadata and values associated with the fundamental data elements of the one or more fundamental tables, and based on the measurement of the likeliness that the record is to be subjected to a data manipulation operation of Harrison, for analyzing data sets to identify possible relationships between the data sets that can be used…to support creation and execution of queries on the data sets., (See Harrison paragraph [0001]).

 	Regarding claim 5 Harrison taught the system of according to claim 1, as described above. Harrison further teaches wherein the data partitioning orchestration engine is further configured to, (See Banzon paragraph [0010], performed on all database partitions simultaneously. For example, a query may be broken into a number of pieces that can be executed in parallel through intelligent database partitioning).
 	Banzon does not explicitly disclose add an additional column to the at least one identified table, wherein the additional column is configured to store the measurement of the likeliness that the record is to be subjected to a data manipulation operation.
 	However, Harrison teaches add an additional column to the at least one identified table, wherein the additional column, (See Harrison paragraph [0289], Additional columns of management data may be added to the imported tables, See Harrison paragraph [0061], Entries for each table with the table identifiers…Entries for each table column (rows 3-8) each associated with the column identifier) is configured to store the measurement of the likeliness that the record is to be subjected to a data manipulation operation, (See Harrison Abstract, The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify add an additional column to the at least one identified table, wherein the additional column is configured to store the measurement of the likeliness that the record is to be subjected to a data manipulation operation of Harrison, for analyzing data sets to identify possible relationships between the data sets that can be used…to support creation and execution of queries on the data sets., (See Harrison paragraph [0001]).

 	Regarding claim 7 Harrison taught the system of according to claim 1, as described above. Harrison further teaches wherein the data partitioning orchestration engine is further configured to, (See Banzon paragraph [0010], performed on all database partitions simultaneously. For example, a query may be broken into a number of pieces that can be executed in parallel through intelligent database partitioning).
 	Banzon does not explicitly disclose insert new records entered into a designated partition from amongst the plurality of partitions, wherein the designated partition is configured to store only new records that have not yet undergone a determination of the measurement.
 	However, Harrison teaches insert new records entered, (See Harrison paragraph [0195], the record is a new record, and is marked as an Insert), into a designated partition from amongst the plurality of partitions, (See Harrison paragraph [0061], The files are partitioned by row, each containing the full set of columns imported from the source table), wherein the designated partition is configured to store only new records that have not yet undergone a determination of the measurement., (See Harrison paragraph [0192], identify whether records are present in the landing area and identifies the change type (typically corresponding to the DML, data manipulation language, statement that caused the change). The change type is thus typically identified as one of Insert, Update or Delete. The change is stored e.g. with the record key, change type, and old/new values (if required)).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify insert new records entered, into a designated partition from amongst the plurality of partitions, wherein the designated partition is configured to store only new records that have not yet undergone a determination of the measurement of Harrison, for analyzing data sets to identify possible relationships between the data sets that can be used…to support creation and execution of queries on the data sets., (See Harrison paragraph [0001]).

 	Claim 16 recites the same limitations as claim 7 above. Therefore, claim 16 is rejected based on the same reasoning.
 	
 	Regarding claim 12, Banzon teaches a computer-implemented method for intelligent database partitioning, (See Banzon paragraph [0010], intelligent database partitioning): the method is executed by one or more computing processor devices and comprising, (See Banzon paragraph [0030], The processors 232, 234 execute database system 216): 
 	identifying at least one of a plurality of tables in a database for data partitioning, (See Banzon paragraph [0005], A table can be divided into partitions, with each partition containing a portion of the table's);
 	for each record in the at least one identified table, (See Banzon paragraph [0005], A table can be divided into partitions, with, each partition containing a portion of the table's data. By partitioning tables).
 	partitioning, each record in the at least one identified table into one of a plurality of partitions, (See Banzon paragraph [0005], A table can be divided into partitions, with, each partition containing a portion of the table's data. By partitioning tables),
 	Banzon does not explicitly disclose determining, a measurement of a likeliness that the record is to be subjected to a data manipulation operation, wherein the measurement is based at least on analyzing (i) first metadata and values associated with columns of the identified table, (ii) second metadata and values associated with columns of dependent tables related to the identified table, and (iii) third metadata and values associated with fundamental data elements of database, and based on the measurement of the likeliness that the record is to be subjected to a data manipulation operation.
 	However, Harrison teaches determining a measurement of a likeliness that the record is to be subjected to a data manipulation operation, , (See Harrison Abstract, The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators), wherein the measurement is based at least on analyzing (i) first metadata and values associated with columns of the identified table, (See Harrison Abstract, The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators), (ii) second metadata and values associated with columns of dependent tables related to the identified table, (See Harrison Abstract Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators) and (iii) third metadata and values associated with fundamental data elements of database, (See Harrison paragraph [0024], identifying one or more relationships between the data tables in dependence on the computed relationship indicators); and based on the measurement of the likeliness that the record is to be subjected to a data manipulation operation, (See Harrison Abstract, The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify determining, a measurement of a likeliness that the record is to be subjected to a data manipulation operation, wherein the measurement is based at least on analyzing (i) first metadata and values associated with columns of the identified table, (ii) second metadata and values associated with columns of dependent tables related to the identified table, and (iii) third metadata and values associated with fundamental data elements of database, and based on the measurement of the likeliness that the record is to be subjected to a data manipulation operation of Harrison, for analyzing data sets to identify possible relationships between the data sets that can be used…to support creation and execution of queries on the data sets., (See Harrison paragraph [0001]).

 	Regarding claim 15 Harrison taught the computer-implemented method of Claim 12 as described above. Harrison further teaches further comprising: 
 	Banzon does not explicitly disclose in response to identifying the at least one of a plurality of tables in a database for data partitioning, adding an additional column to the at least one identified table, wherein the additional column is configured to store the measurement of the likeliness that the record is to be subjected to a data manipulation operation.
 	However, Harrison teaches in response to identifying the at least one of a plurality of tables in a database for data partitioning, (See Harrison paragraph [0289], Entries for each table with the table identifiers…Entries for each table column (rows 3-8) each associated with the column identifier), adding an additional column to the at least one identified table, See Harrison paragraph [0289], Additional columns of management data may be added to the imported tables, See Harrison paragraph [0061], Entries for each table with the table identifiers…Entries for each table column (rows 3-8) each associated with the column identifier), wherein the additional column is configured to store the measurement of the likeliness that the record is to be subjected to a data manipulation operation, (See Harrison Abstract, The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify in response to identifying the at least one of a plurality of tables in a database for data partitioning, adding an additional column to the at least one identified table, wherein the additional column is configured to store the measurement of the likeliness that the record is to be subjected to a data manipulation operation of Harrison, for analyzing data sets to identify possible relationships between the data sets that can be used…to support creation and execution of queries on the data sets., (See Harrison paragraph [0001]).

 	Regarding claim 17, Banzon teaches a computer program product including a non-transitory computer-readable medium that comprises, (See Banzon paragraph [0034], a computer-readable medium, e.g. one or more of the data storage devices): 
 	a first set of codes for causing a computer to identify at least one of a plurality of tables in a database for data partitioning, (See Banzon paragraph [0005], A table can be divided into partitions, with each partition containing a portion of the table's); 
 	a second set of codes for causing a computer to determine, for each record in the at least one identified table, (See Banzon paragraph [0005], A table can be divided into partitions, with each partition containing a portion of the table's); 
and 
 	a third set of codes for causing a computer to partition, each record in the at least one identified table, into one of a plurality of partitions, (See Banzon paragraph [0005], A table can be divided into partitions, with, each partition containing a portion of the table's data. By partitioning tables).
 	Banzon does not explicitly disclose a measurement of a likeliness that the record is to be subjected to a data manipulation operation, wherein the measurement is based at least on analyzing (i) first metadata and values associated with columns of the identified table, (ii) second metadata and values associated with columns of dependent tables related to the identified table, and (iii) third metadata and values associated with fundamental data elements of database, based on the measurement of the likeliness that the record is to be subjected to a data manipulation operation.
	However, Harrison teaches a measurement of a likeliness that the record is to be subjected to a data manipulation operation, (See Harrison Abstract, The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators), wherein the measurement is based at least on analyzing (i) first metadata and values associated with columns of the identified table, (See Harrison Abstract, The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators), (ii) second metadata and values associated with columns of dependent tables related to the identified table, (See Harrison Abstract Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators) and (iii) third metadata and values associated with fundamental data elements of database, (See Harrison paragraph [0024], identifying one or more relationships between the data tables in dependence on the computed relationship indicators); based on the measurement of the likeliness that the record is to be subjected to a data manipulation operation, (See Harrison Abstract, The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators).
	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify a measurement of a likeliness that the record is to be subjected to a data manipulation operation, wherein the measurement is based at least on analyzing (i) first metadata and values associated with columns of the identified table, (ii) second metadata and values associated with columns of dependent tables related to the identified table, and (iii) third metadata and values associated with fundamental data elements of database, based on the measurement of the likeliness that the record is to be subjected to a data manipulation operation of Harrison, for analyzing data sets to identify possible relationships between the data sets that can be used…to support creation and execution of queries on the data sets., (See Harrison paragraph [0001]).

 	Regarding claim 20 Harrison taught computer-readable medium of Claim 17, as described above. Harrison further teaches wherein the computer-readable medium further comprises, (See Banzon paragraph [0034], a computer-readable medium, e.g. one or more of the data storage devices): 
 	a fifth set of codes for causing the computer to, in response to identifying the at least one of a plurality of tables in a database for data partitioning, (See Banzon paragraph [0005], A table can be divided into partitions, with each partition containing a portion of the table's).
 	Banzon does not explicitly disclose add an additional column to the at least one identified table, wherein the additional column is configured, to store the measurement of the likeliness that the record is to be subjected to a data manipulation operation.
	However, Harrison teaches add an additional column to the at least one identified table, wherein the additional column is configured, (See Harrison paragraph [0289], Additional columns of management data may be added to the imported tables, See Harrison paragraph [0061], Entries for each table with the table identifiers…Entries for each table column (rows 3-8) each associated with the column identifier), to store the measurement of the likeliness that the record is to be subjected to a data manipulation operation, (See Harrison Abstract, The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators).
	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify add an additional column to the at least one identified table, wherein the additional column is configured, to store the measurement of the likeliness that the record is to be subjected to a data manipulation operation of the likeliness that the record is to be subjected to a data manipulation operation of Harrison, for analyzing data sets to identify possible relationships between the data sets that can be used…to support creation and execution of queries on the data sets., (See Harrison paragraph [0001]).

9. 	Claims 2-3, 13-14 and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Banzon et al. (US 20060173938 A1) in view of Harrison et al. (US 2018/0096000 A1) and further in view of Shen et al. (US 2008/0320244 A1).

 	Regarding claim 2 Harrison taught the system of according to claim 1, as described above. Harrison further teaches wherein the data partitioning orchestration engine, (See Banzon paragraph [0010], performed on all database partitions simultaneously. For example, a query may be broken into a number of pieces that can be executed in parallel through intelligent database partitioning).
  	Banzon does not explicitly disclose is further configured to be executed on a first schedule that is configured to, for each subsequent execution after a first execution, determine, for each record in the at least one identified table, an updated measurement of the likeliness that the record is to be subjected to a data manipulation operation. 
 	However, Harrison teaches is further configured to be executed on a first schedule that is configured to, for each subsequent execution after a first execution, (See Harrison paragraph [0447], The query may be scheduled for execution e.g. at a particular time and/or periodically. For a scheduled query, the system then automatically executes the query in accordance with the specified schedule, with results stored for subsequent access): determine, for each record in the at least one identified table, (See Harrison paragraph [0024], identifying relationships between data tables, each data table preferably comprising one or more rows corresponding to respective data records stored in the table), an updated measurement of the likeliness that the record is to be subjected to a data manipulation operation, (See Harrison paragraph [0205], the relevant structures have been created in the data lake for the imported data, subsequent updates are performed incrementally (using the delta load scripts and difference calculator as needed), to capture changes in the data sources and apply those changes to the data lake (see FIG. 5B).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify is further configured to be executed on a first schedule that is configured to, for each subsequent execution after a first execution, determine, for each record in the at least one identified table, an updated measurement of the likeliness that the record is to be subjected to a data manipulation operation of Harrison, for analyzing data sets to identify possible relationships between the data sets that can be used…to support creation and execution of queries on the data sets., (See Harrison paragraph [0001]).
 	Banzon together with Harrison does not explicitly disclose determine whether each of the records in the at least one identified table should remain in their respective current partition or be re-assigned to a different partition, based on the updated measurement of the likeliness that the record is to be subjected to a data manipulation operation.
 	However, Shen teaches and determine whether each of the records in the at least one identified table should remain in their respective current partition or be re-assigned to a different partition, (See Shen paragraph [0008], determination is made whether the value exists in the field in the current partition. If the determination is false, a message is sent from the current partition to a next-older partition in a next-older partition level), based on the updated measurement of the likeliness that the record is to be subjected to a data manipulation operation, (See Shen paragraph [0004], Data in databases is often divided or distributed across multiple partitions, in which a database table is stored using more than one physical data space, but the table appears as one object for data manipulation operations, such as queries, inserts, updates, and deletes).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify determine whether each of the records in the at least one identified table should remain in their respective current partition or be re-assigned to a different partition, based on the updated measurement of the likeliness that the record is to be subjected to a data manipulation operation of Shen, to increase performance of requests that access the partitions, so that no one partition is a bottleneck for the requests.., (See Shen paragraph [0001]).

 	Claim 13 recites the same limitations as claim 2 above. Therefore, claim 13 is rejected based on the same reasoning.

 	Regarding claim 3 Harrison taught the system of according to claim 2, as described above. Harrison further teaches wherein the data partitioning orchestration engine, (See Banzon paragraph [0010], performed on all database partitions simultaneously. For example, a query may be broken into a number of pieces that can be executed in parallel through intelligent database partitioning).
	Banzon does not explicitly disclose is further configured to be executed on a second schedule that is configured to, determine, for each new record having been entered into the table since a preceding execution, the measurement of the likeliness that the new record is to be subjected to a data manipulation operation, and partition each new record into one of the plurality of partitions, based on the measurement of the likeliness that the new record is to be subjected to a data manipulation operation, wherein the second schedule is based on a shorter time period than the first schedule.
 	However, Harrison teaches is further configured to be executed on a second schedule that is configured to, (See Harrison paragraph [0447], The query may be scheduled for execution e.g. at a particular time and/or periodically. For a scheduled query, the system then automatically executes the query in accordance with the specified schedule, with results stored for subsequent access): determine, for each new record having been entered into the table since a preceding execution, (See Harrison paragraph [0208], determines which rows should be inserted, updated, or deleted, and creates a new set of database files each day for both the OPEN and CLOSED databases), the measurement of the likeliness that the new record is to be subjected to a data manipulation operation, (See Harrison Abstract, The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators), and partition each new record into one of the plurality of partitions, (See Harrison paragraph [0261], Entries for each particular data value (as recorded in the “Value” column)…based on the Java Map-Reduce partition), based on the measurement of the likeliness that the new record is to be subjected to a data manipulation operation, (See Harrison Abstract, The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators), wherein the second schedule is based on a shorter time period than the first schedule, (See Harrison paragraph [0447], The query may be scheduled for execution e.g. at a particular time and/or periodically. For a scheduled query, the system then automatically executes the query in accordance with the specified schedule, with results stored for subsequent access).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify is further configured to be executed on a second schedule that is configured to, determine, for each new record having been entered into the table since a preceding execution, the measurement of the likeliness that the new record is to be subjected to a data manipulation operation, and partition each new record into one of the plurality of partitions, based on the measurement of the likeliness that the new record is to be subjected to a data manipulation operation, wherein the second schedule is based on a shorter time period than the first schedule of Harrison, for analyzing data sets to identify possible relationships between the data sets that can be used…to support creation and execution of queries on the data sets., (See Harrison paragraph [0001]).

 	Claim 14 recites the same limitations as claim 3 above. Therefore, claim 14 is rejected based on the same reasoning.

 	Regarding claim 18 Banzon taught computer program product of Claim 17 as described above. Banzon further teaches wherein the computer-readable medium further comprises, (See Banzon paragraph [0034], a computer-readable medium, e.g. one or more of the data storage devices): 
 	Banzon does not explicitly disclose a fourth set of codes for causing a computer to determine, on a first schedule, for each record in the at least one identified table, an updated measurement of the likeliness that the record is to be subjected to a data manipulation operation.
	However, Harrison teaches a fourth set of codes for causing a computer to determine, on a first schedule, (See Harrison paragraph [0447], The query may be scheduled for execution e.g. at a particular time and/or periodically for each record in the at least one identified table, (See Harrison paragraph [0208], determines which rows should be inserted, updated, or deleted, and creates a new set of database files each day for both the OPEN and CLOSED databases), an updated measurement of the likeliness that the record is to be subjected to a data manipulation operation, (See Harrison Abstract, The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators).
	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify a sixth set of codes for causing a computer to determine, on a second schedule, for each new record entered into the at least one identified table, the measurement of the likeliness that the new record is to be subjected to a data manipulation operation, and a seventh set of codes for causing a computer to partition each new record into one of the plurality of partitions, based on the measurement of the likeliness that the new record is to be subjected to a data manipulation operation, wherein the second schedule is based on a shorter time period than the first schedule of Harrison, for analyzing data sets to identify possible relationships between the data sets that can be used…to support creation and execution of queries on the data sets., (See Harrison paragraph [0001]).
 	Banzon together with Harrison does not explicitly disclose a fifth set of codes for causing a computer to determine whether each of the records in the at least one identified table should remain in their respective current partition or be re-assigned to a different partition based on the updated measurement of the likeliness that the record is to be subjected to a data manipulation operation.
 	However, Shen teaches a fifth set of codes for causing a computer to determine whether each of the records in the at least one identified table should remain in their respective current partition or be re-assigned to a different partition, (See Shen paragraph [0008], determination is made whether the value exists in the field in the current partition. If the determination is false, a message is sent from the current partition to a next-older partition in a next-older partition level), based on the updated measurement of the likeliness that the record is to be subjected to a data manipulation operation, (See Shen paragraph [0004], Data in databases is often divided or distributed across multiple partitions, in which a database table is stored using more than one physical data space, but the table appears as one object for data manipulation operations, such as queries, inserts, updates, and deletes).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify determine whether each of the records in the at least one identified table should remain in their respective current partition or be re-assigned to a different partition, based on the updated measurement of the likeliness that the record is to be subjected to a data manipulation operation of Shen, to increase performance of requests that access the partitions, so that no one partition is a bottleneck for the requests.., (See Shen paragraph [0001]).
	
 	Regarding claim 19 Harrison taught computer program product of Claim 18, as described above. Harrison further teaches wherein the computer-readable medium further comprises, (See Banzon paragraph [0034], a computer-readable medium, e.g. one or more of the data storage devices): 
 	Banzon does not explicitly disclose a sixth set of codes for causing a computer to determine, on a second schedule, for each new record entered into the at least one identified table, the measurement of the likeliness that the new record is to be subjected to a data manipulation operation, and a seventh set of codes for causing a computer to partition each new record into one of the plurality of partitions, based on the measurement of the likeliness that the new record is to be subjected to a data manipulation operation, wherein the second schedule is based on a shorter time period than the first schedule. 
	However, Harrison teaches a sixth set of codes for causing a computer to determine, on a second schedule, (See Harrison paragraph [0447], The query may be scheduled for execution e.g. at a particular time and/or periodically), for each new record entered into the at least one identified table, (See Harrison paragraph [0208], determines which rows should be inserted, updated, or deleted, and creates a new set of database files each day for both the OPEN and CLOSED databases), the measurement of the likeliness that the new record is to be subjected to a data manipulation operation, (See Harrison Abstract, The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators), and a seventh set of codes for causing a computer to partition each new record into one of the plurality of partitions, (See Harrison paragraph [0261], Entries for each particular data value (as recorded in the “Value” column)…based on the Java Map-Reduce partition), based on the measurement of the likeliness that the new record is to be subjected to a data manipulation operation, (See Harrison Abstract, The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators), wherein the second schedule is based on a shorter time period than the first schedule, (See Harrison paragraph [0447], The query may be scheduled for execution e.g. at a particular time and/or periodically. For a scheduled query, the system then automatically executes the query in accordance with the specified schedule, with results stored for subsequent access).
	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify a sixth set of codes for causing a computer to determine, on a second schedule, for each new record entered into the at least one identified table, the measurement of the likeliness that the new record is to be subjected to a data manipulation operation, and a seventh set of codes for causing a computer to partition each new record into one of the plurality of partitions, based on the measurement of the likeliness that the new record is to be subjected to a data manipulation operation, wherein the second schedule is based on a shorter time period than the first schedule of Harrison, for analyzing data sets to identify possible relationships between the data sets that can be used…to support creation and execution of queries on the data sets., (See Harrison paragraph [0001]).

10. 	Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Banzon et al. (US 20060173938 A1) in view of Harrison et al. (US 2018/0096000 A1) in view of Shen et al. (US 2008/0320244 A1) and further in view of SCHRETER et al. (US 2016/0147778 A1).

 	Regarding claim 4 Harrison taught the system of according to claim 2, as described above. Harrison further teaches wherein the data partitioning orchestration engine is further configured to, (See Banzon paragraph [0010], performed on all database partitions simultaneously. For example, a query may be broken into a number of pieces that can be executed in parallel through intelligent database partitioning).
  	Banzon does not explicitly disclose determine the time period for execution of the first and second schedules based at least on one or more of a volume of records.
 	However, Harrison teaches determine the time period for execution of the first and second schedules based at least on one or more of a volume of records in the identified table, (See Harrison paragraph [0447], The query may be scheduled for execution e.g. at a particular time and/or periodically. For a scheduled query, See Harrison paragraph [0024], identifying relationships between data tables).
	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify determine the time period for execution of the first and second schedules based at least on one or more of a volume of records of Harrison, for analyzing data sets to identify possible relationships between the data sets that can be used…to support creation and execution of queries on the data sets., (See Harrison paragraph [0001]).
 	Banzon together with Harrison and Shen does not explicitly disclose a volume of new records, in the identified table, a volume of query transactions logged for the database.  
 	However, SCHRETER teaches a volume of new records, (See SCHRETER paragraph [0010], one or more database transaction log records in the log volume. In an example embodiment, for each insertion into a column, the database system inserts a new (value ID, key) pair into the index vector), in the identified table, (See SCHRETER paragraph [0010], identifies one or more columns in a database table associated with the one or more database transaction log records) a volume of query transactions logged for the database, (See SCHRETER paragraph [0016], Database system 100 may record each query to write information to data store 102 as part of a database transaction in log volume 106). 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify a volume of new records, in the identified table, a volume of query transactions logged for the database, a volume of query transactions logged for the database of SCHRETER, in order to identifies one or more columns in a database table associated with the one or more database transaction log records., (See SCHRETER paragraph [0010]).

11. 	Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Banzon et al. (US 20060173938 A1) in view of Harrison et al. (US 2018/0096000 A1) and further in view of Birdwell et al. (US 2004/0186846 A1).

 	Regarding claim 6 Harrison taught the system of according to claim 1, as described above. Harrison further teaches wherein the data partitioning orchestration engine is further configured to, (See Banzon paragraph [0010], performed on all database partitions simultaneously. For example, a query may be broken into a number of pieces that can be executed in parallel through intelligent database partitioning).
 	Page 25 of 3110089US1.014033.3922Banzon together with Harrison does not explicitly disclose determine a quantity of the plurality of partitions based at least on a quantity of records in the table and a variance amongst the measurements of each of the records in the table.
 	However, Birdwell teaches determine a quantity of the plurality of partitions based at least on a quantity of records in the table, (See Birdwell paragraph [0060], measure of association between data records, database trees utilizing entropy/adjacency partitions can provide highly efficient methods for identification of records) and a variance amongst the measurements of each of the records in the table, (See Birdwell paragraph [0010], a method of partitioning data records in a computer into groups of roughly equal size. A function is defined of the probability distribution of the values of a designated variable associated with the data records. The function comprises a linear combination of measures of entropy and adjacency).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify determine a quantity of the plurality of partitions based at least on a quantity of records in the table and a variance amongst the measurements of each of the records in the table of Birdwell, in order to balance the workload across the hosts and thereby minimize the time required to perform the work, (See Birdwell paragraph [0007]).

12. 	Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Banzon et al. (US 20060173938 A1) in view of Harrison et al. (US 2018/0096000 A1) and further in view of SCHRETER et al. (US 2016/0147778 A1).

 	Regarding claim 8 Harrison taught the system of according to claim 1, as described above. Harrison further teaches wherein the data partitioning orchestration engine is further configured to, (See Banzon paragraph [0010], performed on all database partitions simultaneously. For example, a query may be broken into a number of pieces that can be executed in parallel through intelligent database partitioning).
 	 Banzon does not explicitly disclose determine the measurement of the likeliness that the record is to be subjected to a data manipulation operation by, identifying a plurality of key-value pairs defined by, (i) a column of the identified table, one of the dependent tables or one of the fundamental tables, and (ii) and a corresponding column value or predetermined time period range, determine the measurement of the likeliness that the record is to be subjected to a data manipulation operation.
 	However, Harrison teaches determine the measurement of the likeliness that the record is to be subjected to a data manipulation operation by, (See Harrison paragraph [0024], a measure of a relationship between data of the first candidate key and data of the second candidate key; and identifying one or more relationships between the data tables in dependence on the computed relationship indicators): identifying a plurality of key-value pairs defined by, (See Harrison paragraph [0231], identifying key value) and columns with large proportion of distinct values as candidate key) (i) a column of the identified table, (See Harrison paragraph [0231], a column that identifies a particular record within a table), one of the dependent tables or one of the fundamental tables, (See Harrison paragraph [0024], identifying one or more relationships between the data tables in dependence on the computed relationship indicators) and (ii) and a corresponding column value or predetermined time period range, (See Harrison paragraph [0214], each with the five time-stamp related columns updated to reflect validity periods of the rows), determine the measurement of the likeliness that the record is to be subjected to a data manipulation operation, (See Harrison Abstract, The relationship indicator comprises a measure of a relationship (e.g. indicating a strength or likelihood of a relationship) between data of the first column and data of the second column. Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators).
	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify determine the measurement of the likeliness that the record is to be subjected to a data manipulation operation by, identifying a plurality of key-value pairs defined by, (i) a column of the identified table, one of the dependent tables or one of the fundamental tables, and (ii) and a corresponding column value or predetermined time period range, determine the measurement of the likeliness that the record is to be subjected to a data manipulation operation of Harrison, for analyzing data sets to identify possible relationships between the data sets that can be used…to support creation and execution of queries on the data sets., (See Harrison paragraph [0001]).
 	Banzon together with Harrison does not explicitly analyzing, over time, one or more historical transaction logs associated with the database, to determine a level impact that each of the key-value pairs, has on queries executed on the database, 
assigning a weighting to each of the key-value pairs based on the level of impact that the corresponding key-value pair, has on the queries executed on the identified table of the database, and based on column values and the weightage assigned to the key-value pairs.
 	However, SCHRETER teaches analyzing, over time, one or more historical transaction logs associated with the database, (See SCHRETER paragraph [0010], a database table associated with the one or more database transaction log records), to determine a level impact that each of the key-value pairs, (See SCHRETER paragraph [0016], each database transaction in one or more database transaction log records in log volume 106 using a database specific format. Database system 100 may record the date and time of each database transaction, the type of operation being performed, the column of the table being read or modified, and the value being inserted or modified), has on queries executed on the database, (See SCHRETER paragraph [0018], database system 100 may store data of an executed query in a memory), assigning a weighting to each of the key-value pairs based on the level of impact that the corresponding key-value pair, (See SCHRETER paragraph [0035], An index vector contains (value II), key) pairs. A value ID identifies a row in the column. The key is used to determine the value in a row in the column), has on the queries executed on the identified table of the database, (See SCHRETER paragraph [0018], database system 100 may store data of an executed query in a memory) and based on column values and the weightage assigned to the key-value pairs, (See SCHRETER paragraph [0035], An index vector contains (value II), key) pairs. A value ID identifies a row in the column. The key is used to determine the value in a row in the column).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify analyzing, over time, one or more historical transaction logs associated with the database, to determine a level impact that each of the key-value pairs, has on queries executed on the database, 
assigning a weighting to each of the key-value pairs based on the level of impact that the corresponding key-value pair, has on the queries executed on the identified table of the database, and based on column values and the weightage assigned to the key-value pairs of SCHRETER in order to identifies one or more columns in a database table associated with the one or more database transaction log records., (See SCHRETER paragraph [0010]).

 	
13. 	Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Banzon et al. (US 20060173938 A1) in view of Harrison et al. (US 2018/0096000 A1) and further in view of SCHRETER et al. (US 2016/0147778 A1) and further in view of Milton et al. (US 2016/0112531 A1).

 	Regarding claim 9 Harrison taught the system of according to claim 8, as described above. Harrison further teaches wherein the data partitioning orchestration engine is further configured to, (See Banzon paragraph [0010], performed on all database partitions simultaneously. For example, a query may be broken into a number of pieces that can be executed in parallel through intelligent database partitioning).
 	Banzon does not explicitly disclose identify the plurality of key-value pairs by, analyzing column values to determine which columns in the identified table, the one or more dependent tables, and the one or more fundamental table include column values, having a variance below a predetermined variance limit, wherein a first key-value pair is defined by (i) a column including column values having the variance below the predetermined variance limit and (ii) the corresponding column value, grouping time-specific columns according to time period ranges, wherein the time period ranges are determined based on a volume of records in a corresponding table, wherein a second key-value pair is defined by, (i) a time-specific column, and (ii) the corresponding grouping.
 	However, Harrison teaches identify the plurality of key-value pairs by, (See Harrison paragraph [0231], identifying key value) and columns with large proportion of distinct values as candidate key): analyzing column values to determine which columns in the identified table, (See Harrison paragraph [0264] The generated analysis file 1300 includes an entry for each column in the original source tables (see entries 1302 in the analysis file 1300), each entry including the column identifier and a distinct value count (“Distinct” field)), the one or more dependent tables, (See Harrison Abstract Relationships between columns of the data tables are then identified in dependence on the computed relationship indicators)  and the one or more fundamental table include column values, (See Harrison paragraph [0222], providing indications of one or more suggested relationships between respective columns of the first and second tables to a user, each indication preferably indicating a strength or likelihood of a relationship between one or more columns of the first table and one or more columns of the second table based on the computed data)  having a variance below a predetermined variance limit, (See Harrison paragraph [0214], each with the five time-stamp related columns updated to reflect validity periods of the rows), wherein a first key-value pair is defined by (See Harrison paragraph [0231], identifying key value) and columns with large proportion of distinct values as candidate key): (i) a column including column values having the variance below the predetermined variance limit and (ii) the corresponding column value, (See Harrison paragraph [0214], each with the five time-stamp related columns updated to reflect validity periods of the rows), grouping time-specific columns according to time period ranges, (See Harrison paragraph [0214], each with the five time-stamp related columns updated to reflect validity periods of the rows), wherein the time period ranges are determined based on a volume of records in a corresponding table, (See Harrison paragraph [0447], The query may be scheduled for execution e.g. at a particular time and/or periodically. For a scheduled query, the system then automatically executes the query in accordance with the specified schedule, with results stored for subsequent access), wherein a second key-value pair is defined by, (See Harrison paragraph [0231], identifying key value) and columns with large proportion of distinct values as candidate key) (i) a time-specific column, (See Harrison paragraph [0214], each with the five time-stamp related columns updated to reflect validity periods of the rows) and (ii) the corresponding grouping, (See Harrison paragraph [0214], each with the five time-stamp related columns updated to reflect validity periods of the rows). 
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify identify the plurality of key-value pairs by, analyzing column values to determine which columns in the identified table, the one or more dependent tables, and the one or more fundamental table include column values, having a variance below a predetermined variance limit, wherein a first key-value pair is defined by (i) a column including column values having the variance below the predetermined variance limit and (ii) the corresponding column value, grouping time-specific columns according to time period ranges, wherein the time period ranges are determined based on a volume of records in a corresponding table, wherein a second key-value pair is defined by, (i) a time-specific column, and (ii) the corresponding grouping of Harrison, for analyzing data sets to identify possible relationships between the data sets that can be used…to support creation and execution of queries on the data sets., (See Harrison paragraph [0001]).
 	Banzon together with Harrison and SCHRETER does not explicitly disclose executing a clustering, algorithm on the first and second key-value pairs to form clusters of key-value pairs, and determining which key-value pair from amongst each of key-value pairs forming a cluster, is a mutually exclusive subset of the cluster, wherein the key-value pair that is the mutually exclusive subset of the cluster, defines a key-value pair configured for impact scoring.
 	However, Milton teaches executing a clustering, (See Milton paragraph [0027], a compute cluster that executes the analysis), algorithm on the first and second key-value pairs to form clusters of key-value pairs, (See Milton paragraph [0027], a compute cluster, determine that certain nodes of the computer cluster will need the key-value pair to complete their portion of the analysis), and determining which key-value pair from amongst each of key-value pairs forming a cluster, (See Milton paragraph [0027], a compute cluster, determine that certain nodes of the computer cluster will need the key-value pair to complete their portion of the analysis), is a mutually exclusive subset of the cluster, (See Milton paragraph [0056], a cluster, and computing nodes may be instructed to execute subsets),  wherein the key-value pair that is the mutually exclusive subset of the cluster, (See Milton paragraph [0056], a cluster, and computing nodes may be instructed to execute subsets),  defines a key-value pair configured for impact scoring, (See Milton paragraph [0030], records (or portions thereof, such as certain attribute scores) may constitute values of key-value pairs).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify executing a clustering, algorithm on the first and second key-value pairs to form clusters of key-value pairs, and determining which key-value pair from amongst each of key-value pairs forming a cluster, is a mutually exclusive subset of the cluster, wherein the key-value pair that is the mutually exclusive subset of the cluster, defines a key-value pair configured for impact scoring of Milton, in order to expand the range of users who can use distributed, parallel algorithms. (See Milton paragraph [0020]).

14. 	Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Banzon et al. (US 20060173938 A1) in view of Harrison et al. (US 2018/0096000 A1) in view of SCHRETER et al. (US 2016/0147778 A1) and further in view of Allen (US Patent No. 9, 104,707 B1).

 	Regarding claim 10 Harrison taught the system of according to claim 8, as described above. Harrison further teaches wherein the data partitioning orchestration engine, (See Banzon paragraph [0010], performed on all database partitions simultaneously. For example, a query may be broken into a number of pieces that can be executed in parallel through intelligent database partitioning).
	Banzon does not explicitly disclose is further configured to identify the plurality of key-value pairs by.
 	However, Harrison teaches is further configured to identify the plurality of key-value pairs by: (See Harrison paragraph [0231], identifying key value) and columns with large proportion of distinct values as candidate keys),
	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify is further configured to identify the plurality of key-value pairs by of Harrison, for analyzing data sets to identify possible relationships between the data sets that can be used…to support creation and execution of queries on the data sets., (See Harrison paragraph [0001]).
 	Banzon together with Harrison and SCHRETER does not explicitly disclose eliminating columns from key-value pair consideration based on a predetermined data size limit for values stored in a column
 	However, Allen teaches eliminating columns from key-value pair consideration based on a predetermined data size limit for values stored in a column, (See Allen Col. 7 lines 37-43, The column having the smallest such value is selected for pruning. A pruned potential column name is eliminated from the partial column schema and values can no longer be assigned to it. In various embodiments, when a potential column name is selected for pruning the values currently assigned to it may be reassigned as if they had been selected for value shuffling).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify eliminating columns from key-value pair consideration based on a predetermined data size limit for values stored in a column of Allen, produce one or more potential column names based on a single extracted value, (See Allen Col. 3 lines 40-41).

15. 	Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Banzon et al. (US 20060173938 A1) in view of Harrison et al. (US 2018/0096000 A1) and further in view of SCHRETER et al. (US 2016/0147778 A1) and further in view of Rafsky et al. (US 2018/0203916 A1).

 	Regarding claim 11 Harrison taught the system of according to claim 8, as described above. Harrison further teaches wherein the data partitioning orchestration engine is further configured analyze anomalies by, (See Banzon paragraph [0010], performed on all database partitions simultaneously. For example, a query may be broken into a number of pieces that can be executed in parallel through intelligent database partitioning),
 	determining one or more patterns in data manipulation operations from data stored in at least one of the plurality partitions, (See Banzon paragraph [0010], performed on all database partitions simultaneously. For example, a query may be broken into a number of pieces that can be executed in parallel through intelligent database partitioning),
 	Banzon together with Harrison and SCHRETER does not explicitly disclose analyzing the one or more patterns to determine whether the one or more patterns match a key-value pair, if at least one of the one or more patterns match a key-value pair, adjusting the impact score for the key-value pair, and if the one or more patterns do not match a key-value pair, identifying a new key-value pair and assign an impact score to the new key-value pair.
 	However, Rafsky teaches analyzing the one or more patterns to determine whether the one or more patterns match a key-value pair, (See Rafsky paragraph [0117], The processing device may determine which of the one or more tokens is marked as a key of a key-value pair in the table in the memory in view of the reduced set of possible matches), if at least one of the one or more patterns match a key-value pair, adjusting the impact score for the key-value pair, (See Rafsky paragraph [0115], the processing logic 245 may assign the data item to an existing cluster when the one or more values in the memory matches one or more tokens in the memory 250), and if the one or more patterns do not match a key-value pair, identifying a new key-value pair and assign an impact score to the new key-value pair, (See Rafsky paragraph [0115], The processing logic 245 may assign the data item to a new cluster when the one or more values in the memory 250 do not match any token in the memory).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify analyzing the one or more patterns to determine whether the one or more patterns match a key-value pair, if at least one of the one or more patterns match a key-value pair, adjusting the impact score for the key-value pair, and if the one or more patterns do not match a key-value pair, identifying a new key-value pair and assign an impact score to the new key-value pair of Rafsky, in order to reduce a set of possible matches of the one or more tokens in a table in a memory, (See Rafsky Abstract).

Conclusion/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
 	EADON et al. (US 20200125666 A1) a system, method, and computer program product that allows multiple partition schemes to be applied to a single object. Each scheme represents the same set of partitions, but the schemes may have different partition methods, different partition keys, and/or different partition bounds.
 	Yan et al. (US 20200334222 A1) Databases are used by various entities and companies for storing information that may need to be accessed or analyzed. In an example, a retail company may store a listing of all sales transactions in a database. The database may include information about when a transaction occurred, where it occurred, a total cost of the transaction.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163